Case 3:20-cv-00801-TAD-KLH Document 50 Filed 08/25/20 Page 1 of 1 PageID #: 46



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


PEOPLE SOURCE STAFFING                               CASE NO. 3:20-CV-00801
PROFESSIONALS LLC

VERSUS                                               JUDGE TERRY A. DOUGHTY

ANNA WILLIAMSON ET AL                                MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 49] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the above-captioned case is

hereby DISMISSED, without prejudice.

       MONROE, Louisiana, this 25th day of August, 2020.




                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
